Citation Nr: 0715877	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-38 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
February 8, 2004 to February 10, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
September 1958.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination of the Department of Veterans Affairs 
Medical Center (VAMC), in Indianapolis, Indiana.  In letters 
dated in July 2004, the VAMC informed private medical 
providers that VA would reimburse expenses of the veteran's 
medical care rendered from February 6, 2004 to February 7, 
2004.  The VAMC declined to reimburse the expenses of care 
rendered the veteran by private medical providers from 
February 8, 2004 to February 10, 2004.  

In his formal appeal to the Board, received in November 2004, 
the veteran requested a hearing at the VA Regional Office 
(RO) before a Veterans Law Judge.  Thereafter, in a 
subsequent communication, he advised VA that he wished to 
withdraw his request for the hearing and asked that his 
appeal be considered on the record.  


FINDINGS OF FACT

1.  The veteran was hospitalized at Bloomington Hospital from 
February 6, 2004 to February 10, 2004, after experiencing a 
seizure; there was no authorization or preapproval of VA 
payment for such hospitalization.

2.  VA later authorized payment for emergency treatment at 
Bloomington Hospital from February 6, 2004 to February 7, 
2004, after which time the veteran's condition stabilized and 
he could have been safely transferred to a VA medical 
facility.

3.  VA did not authorize payment for the private medical care 
and services provided from February 8, 2004 to February 10, 
2004.  

4.  At the time of the private hospitalization, the veteran 
was rated 10 percent for a seizure disorder, the condition 
for which the unauthorized medical services were provided.

5.  The treatment the veteran received at the private medical 
facility from 
February 8, 2004 to February 10, 2004 was not for a continued 
medical emergency of such a nature that he could not have 
been safely discharged or transferred to a VA or other 
Federal facility.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical 
expenses incurred from February 8, 2004 to February 10, 2004 
have not been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 17.120, 17.121 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be reimbursed for medical 
expenses incurred at a private medical facility from February 
6, 2004 to February 10, 2004, when he was treated for a 
seizure.  He asserts that his medical condition remained 
unstable throughout this period.  In this regard, he claims 
that he was mentally incoherent from the time the seizure 
began in the evening of February 6, 2004, through February 
10, 2004.  Emphasizing the emergent nature of the veteran's 
medical condition, his representative states that the veteran 
remained in intensive care through February 9, 2004.  

A report of an ambulance run indicates that the veteran was 
brought to the emergency department of Bloomington Hospital 
at 10:30 pm, on February 6, 2004.  It was noted that he had 
sustained a possible head injury from a seizure.  

Treatment notes from Bloomington Hospital relate that the 
veteran had been admitted after experiencing an unwitnessed 
seizure.  After his arrival at the emergency room, a CAT scan 
of the head was performed and was negative, as was a CAT scan 
of the cervical spine.  On February 7, 2004, it was found 
that the veteran was awake, alert, and oriented to time, 
person and place, with an intact cranial nerve examination.  

According to a Bloomington Hospital treatment note of 
February 8, 2004, the veteran was found to be stable and was 
transferred from the intensive care unit to a room on a floor 
of the hospital.  Assessments on February 8, February 9 and 
February 10, 2004, showed that the veteran's neurological 
status was within normal limits.  He was discharged from the 
hospital on February 10, 2004.

Reimbursement for unauthorized medical expenses is available 
only where (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service- connected disability, and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120. 

All three of these statutory requirements must be met before 
reimbursement may be authorized.  See Zimick v. West, 11 Vet. 
App. 45, 49 (1998).  No reimbursement or payment of services 
not previously authorized will be made when such treatment 
was procured through private sources in preference to 
available Government facilities.  38 C.F.R. § 17.130.

At the time of the veteran's treatment at Bloomington 
Hospital, his service-connected disabilities included a 
seizure disorder, evaluated as 10 percent disabling.  Thus, 
the private treatment at issue did involve a service-
connected disability.  Although treatment was for an 
adjudicated service-connected disability, the Board 
nevertheless concludes that the care rendered to the veteran 
at that facility, from February 8, 2004 to February 10, 2004, 
did not involve "emergency treatment," as defined by 
applicable law.  

"Emergency treatment" means medical care or services 
furnished (A) when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, (B) when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health; and 
(C) until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

The care rendered to the veteran at Bloomington Hospital 
during the period from February 6, 2004 to February 7, 2004 
meets the requirements of "emergency treatment."  By 
contrast, the veteran could have been safely transferred to a 
VA medical center as of February 8, 2004, the date on which 
he was transferred from ICU to a room on a floor at the 
private hospital.  

Thus, the claim for payment or reimbursement of the 
appellant's medical expenses incurred at a private medical 
facility from February 8, 2004 to February 10, 2004 must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq., with implementing regulations 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) changed 
VA's duty to notify and assist.  There is no indication in 
the VCAA that Congress intended the act to revise the unique, 
specific claim provisions of Chapter 17, Title 38 of the 
United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the 
circumstances of this case, there is no further duty to 
notify or to assist.  



ORDER


Payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility from February 8, 2004 
to February 10, 2004 is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


